*549Opinion by
Tilson, J.
A rehearing was granted the defendant for the purposé of moving in evidence the record in United States v. Macksoud (27 C. C. P. A. 218, C. A. D. 87). After a careful consideration of the record in this case and the record in the Machsoud case, supra, the court was of the opinion that the weight of all the evidence supports the conclusion heretofore reached. For the reasons stated and following the authorities cited in C. D. 4558 certain of the napkins in question were held dutiable at 30 percent under paragraph 1014 and T. D. 49753 as claimed.